Citation Nr: 1118652	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-12 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an effective date earlier than June 29, 2006 for the grant of service connection for a pulmonary embolism.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1975 to March 1978, from March 1982 to July 1982 and from February 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the Veteran's claim for service connection for a pulmonary embolism.  The effective date for assigned this award was June 29, 2006.

Jurisdiction over this matter was transferred to the Wilmington, Delaware RO after the issuance of the October 2006 rating decision.

The Veteran testified before the undersigned at a February 2011 videoconference hearing.  A hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO granted service connection for a pulmonary embolism, effective June 29, 2006.

2.  The Veteran had filed an informal claim for service connection for a pulmonary embolism on December 3, 1999; entitlement to service connection arose prior to that date.


CONCLUSION OF LAW

The criteria for an earlier effective date of December 3, 1999, for the grant of service connection for a pulmonary embolism have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The instant appeal for an earlier effective date for hypertension arises from the Veteran's disagreement with the effective date and rating established with the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The courts' reasoning in Hartman and Dunlap leads to the conclusion that further VCAA notice is not required for this claim.

Where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of such prejudice in this case.

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose, two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's videoconference hearing the undersigned identified the issue and discussed whether the Veteran had filed an earlier claim.  The record was kept open after the hearing so that the Veteran could look for evidence of an earlier claim.

As discussed below, the proper effective date is based on a determination of when the claim was received and when entitlement arose.  It does not appear that there is any outstanding evidence that has been adequately identified.  A medical examination could shed no light on when the Veteran filed his claim, and there is agreement as to when entitlement arose.  There is no additional assistance that would be reasonably likely to aid the Veteran in substantiating entitlement to an effective date earlier than that granted in this decision.


Effective Date for Grant of Service Connection

The effective date for the grant of service connection for disability compensation is the "day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i) (emphasis added).

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2).

Medical records cannot constitute an initial claim for service connection; rather there must be some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

The record reflects that the Veteran was hospitalized at Christiana Hospital in August 1998, when he was found to have a pulmonary embolism.  

On December 3, 1999, VA received a letter from the Veteran requesting an increased rating for his left knee disability.  At the same time, the Veteran submitted copies of the private treatment records documenting his diagnosis and treatment for a pulmonary embolism.  Also attached to the Veteran's submissions was an April 1999 letter written to the Departments of the Army and Air Force, in which the Veteran essentially asserted that the pulmonary embolism was incurred in the line of duty.

The RO adjudicated this claim for an increased rating as well as a claim for an increased rating for deep vein thrombosis in a March 2000 rating decision.  There was no indication that the RO considered the diagnosis of pulmonary embolism.

The Veteran filed another informal formal claim for service connection for a pulmonary embolism on June 29, 2006.

In its October 2006 decision the RO granted service connection on the basis of the August 1998 hospitalization report from Christiana Hospital, which was interpreted as showing that the pulmonary embolism had resulted from recurrence of service connected deep vein thrombosis.

At his hearing, the Veteran asserted that he had submitted a claim for service connection for pulmonary embolism in December 1998.  The Veteran could recall few of the details, but was sure the claim was in the record.

While the RO has recognized June 29, 2006, as the date of the Veteran's claim; the Veteran's December 1999 communication included information as to pulmonary embolism and his contention that the disability was related to service.  Given VA's duty to liberally construe a Veteran's communications in order to maximize benefits, the Board finds that the December 1999 communication met the requirements for an informal claim for service connection.

The August 1998 hospitalization report served to link pulmonary embolism to a service connected disability.  As such, entitlement to service connection had arisen prior to the December 1999 claim.  It follows, therefore, that the correct effective date of service connection is December 3, 1999, when his first informal claim was received.

Although the Veteran testified during his February 2011 hearing that he submitted a claim for service connection for a pulmonary embolism in December 1998, there is no evidence of such a claim in the file.  The Board further notes that private treatment records dated in August 1998 which document the Veteran's pulmonary embolism were not received by VA until December 3, 1999.  This fact, coupled with the presumption of regularity, weighs against a finding that there was an earlier claim for service connection.

In light of the foregoing, the Board finds that on December 3, 1999, when he filed his initial informal claim, the Veteran had a pulmonary embolism which was related to active service.  An earlier effective date of December 3, 1999 is therefore warranted.  The benefit-of-the-doubt rule has been considered in rendering this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date of December 3, 1999 for the grant of service connection for a pulmonary embolism is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


